353 S.W.3d 724 (2011)
STATE of Missouri, Plaintiff/Respondent,
v.
Steven HARRIS, Defendant/Appellant.
No. ED 95918.
Missouri Court of Appeals, Eastern District, Division Two.
December 13, 2011.
*725 Lisa M. Stroup, St. Louis, MO, for appellant.
Chris Koster, Attorney General, James B. Farnsworth, Assistant Attorney General, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Defendant, Steven Harris, appeals from the judgment entered on a jury verdict finding him guilty of unlawful possession of a concealable firearm, in violation of section 571.070 RSMo (2000). The trial court found defendant to be a prior and persistent offender and sentenced him to fifteen years imprisonment, to be served concurrently with a federal sentence.
No error of law appears, and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).